975 So.2d 478 (2007)
Allie Charles BESSETTE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-2354.
District Court of Appeal of Florida, Second District.
June 29, 2007.
Rehearing Denied August 9, 2007.
Rick Terrana, Tampa, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Cerese Crawford Taylor, Assistant Attorney General, Tampa, for Appellee.
NORTHCUTT, Judge.
Finding no abuse of discretion in the trial court's rulings that are challenged on appeal, we affirm Bessette's convictions without further discussion. We also affirm his sentences and point out that the minimum mandatory terms on counts six, seven, and eight were imposed as part of his violent career criminal sentencing under section 775.084(4)(d), Florida Statutes (2003). Because the sentences were not imposed under section 775.087(2), they did not require specific jury findings regarding Bessette's actual possession of a firearm.
Affirmed.
SALCINES, J., and COBB, WARREN H., Associate Senior Judge, Concur.